United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1176
                                    ___________

Bernard Gerstner, Jr.; Dale Sprague;      *
Ronald Cornelius,                         *
                                          *
             Appellants,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Sebig, LLC; Arlo W. Erickson, in his *
individual capacity only; Donald          *    [UNPUBLISHED]
Roberts, in his individual capacity only; *
B. A. Schawinsky, in his individual       *
capacity only; Pat Stewart, in her        *
individual capacity only,                 *
                                          *
             Appellees.                   *
                                    ___________

                              Submitted: June 28, 2011
                                 Filed: July 5, 2011
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Bernard Gerstner, Dale Sprague, and Ronald Cornelius (collectively,
appellants) previously appealed the dismissal of their civil complaint alleging
securities violations. We affirmed the dismissal, except as to their claim based on the
sale of unregistered securities under 15 U.S.C. § 77e(a). See Gerstner v. Sebig, LLC,
386 Fed. Appx. 573 (8th Cir. 2010) (unpublished per curiam). They now appeal the
district court’s1 dismissal of the unregistered-securities claim as untimely. After
careful review, we agree with the district court that the claim was not timely filed, and
conclude that appellants were not entitled to equitable tolling. See 15 U.S.C.
§ 77l(a)(1) (allowing private cause of action for violations of § 77e); 15 U.S.C. § 77m
(providing limitations period for actions to enforce liability created under § 77l(a)(1));
Firstcom, Inc. v. Qwest Corp., 555 F.3d 669, 674-75 (8th Cir. 2009). We also
conclude that the district court did not abuse its discretion in denying appellants’
motion for reconsideration. See United States v. Metro. St. Louis Sewer Dist., 440
F.3d 930, 933-34 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                           -2-